UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7966


RONALD WAYNE LEWIS,

                Plaintiff - Appellant,

          v.

MACHELL BEACH, Medical Doctor, Peninsula        Institute   for
Community; UNITED STATES OF AMERICA,

                Defendants – Appellees,

          and

JOSEPH PENCA, Case Manager,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:10-cv-00731-JRS)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.         Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ronald Wayne Lewis appeals the district court’s orders

denying relief on his complaint filed pursuant to the Federal

Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.

2012) and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).                We have reviewed the record and

find no reversible error.             Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.           Lewis v. Beach, No. 3:10-cv-00731-JRS

(E.D.   Va.    July   27   &   Nov.   6,   2012).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                           3